Citation Nr: 1456792	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder with anxiety.

2.  Entitlement to service connection for neuropathy of the left upper extremity.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from March 1981 to March 1984. 

This case comes  before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for depressive disorder with anxiety to include other psychiatric disabilities.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record. 

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran's neuropathy of the left upper extremity was not manifested during service and is not etiologically related to service.    

2.  The preponderance of the competent and credible evidence shows that the Veteran's left shoulder condition was not manifested during service and is not etiologically related to service.    

3.  The preponderance of the competent and credible evidence shows that the Veteran's degenerative disc disease of the cervical spine was not manifested during service and is not etiologically related to service.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy, left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a November 2009 letter with an addendum in June 2010 that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a June 2012 statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records.  In this case, the RO has obtained and associated with the claims file VA treatment records and the Veteran's active duty service treatment records (STRs) from March 1981 to March 1984.  The Veteran's first period of active duty STRs, (June 1973 to June 1976), are not on file and, according to the record, cannot be located.  The Veteran was notified of this in a June 2010 letter and he has not advised VA that he has any STRs from his first period of active duty service in his possession.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  However, in this case, the Veteran has confirmed that he did not seek treatment for his neuropathy, left shoulder and cervical spine conditions during the abovementioned period of time.  See Tr. at 24.  Therefore, because the Veteran has confirmed that he did not report any relevant symptoms during that period, the absence of those STRs is not prejudicial to his claims.    

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this decision, the Board has found as a fact that there was no in-service injury or disease relating to the Veteran's neuropathy, left shoulder, and cervical spine conditions.  Because there is no in-service injury or disease to which a competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating these current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

The Veteran contends that he developed neuropathy of the left upper extremity, a left shoulder condition, and a cervical spine condition due to active service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the Veteran's treatment records show current a diagnosis of left cubital tunnel syndrome, some irregularity of the left clavicle on X-ray, and degenerative disc disease (DDD) of the cervical spine.  However, it is the Board's conclusion that the greater weight of the evidence is against the conclusion these were incurred in service.  

Initially, it is observed that the Veteran's contentions are the only pieces of evidence linking current disability to service, and while he may be competent to report symptoms, he is not shown to have the medical expertise to diagnose the claimed disabilities, or to establish a medical link with service.  

Also weighing against the claim is his failure to seek any medical care for the claimed disabilities until decades after service.  Indeed, with respect to the neuropathy claim, the Veteran reported in 2009 that the onset of pain and numbness was 8 or 9 years earlier.  This is 15 years after service.   

Furthermore, and contradicting any contention of the onset of symptoms of the claimed disabilities in service, are the service treatment records.  These are silent with respect to any of the claimed disabilities.  Indeed, they reflect numerous complaints, including a rash, abdominal pain, a sore hip, sinusitis, and right elbow and wrist problems, but are silent as to the claimed conditions.  Given the variety of complaints they do reflect, it is reasonable to conclude that had the Veteran experienced symptoms related to the claimed disabilities, he would have reported them, and they would have been recorded.  As the service treatment records are silent, the reasonable conclusion is that there were no such complaints.  This is particularly the case with respect to the claimed left arm neuropathy, which the Veteran contends is due to an in-service left arm fracture.  That this would go unreported appears implausible on its face, given the seriousness of such an injury, and the nature of the complaints that were recorded.  Similarly, it would be unlikely multiple shoulder dislocations in service would go unreported, which the Veteran is currently contending, given the various complaints that were documented.  Thus, the Board does not consider the history the Veteran reports in connection with his claim to be probative.   

Considering the record in its entirety, the Board finds the most probative evidence reflects the left arm neurological disorder, the left shoulder disorder, and cervical spine conditions to be unrelated to military service, with no in-service disease or injury to which they may be related.  As the preponderance of the evidence is against the claims, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for neuropathy of the left upper extremity is denied.

Service connection for a left shoulder condition is denied.

Service connection for a cervical spine condition is denied.  


REMAND

VA treatment records reflect the Veteran is considered to have an anxiety disorder.  He contends it was incurred as a result of his stressful duty as a missile crewmember.  In this regard, he reports he was relieved of his duty after he fired an automatic weapon (an M-16) into the air.  Although the service treatment records make no mention of psychiatric complaints or treatment, firing an automatic weapon into the air is clearly, unusual behavior and would likely have led to some sort of investigation and/or disciplinary action/psychiatric evaluation.  In turn, that behavior could have represented an early manifestation of his current psychiatric disability.  Accordingly, the development as indicated below should be undertaken.  

The case is REMANDED for the following action:

1.  Contact the appropriate records management agency and obtain the Veteran's service personnel records that would reflect any disciplinary action taken against him. All attempts to procure these records should be documented in the claims file.  

If the personnel records reflect the behavior the Veteran reported at his hearing where he fired a weapon into the air, or otherwise suggests a mental health evaluation was conducted, seek any mental health clinic records as may relate to the Veteran from that time period.  

2.  The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all mental health care providers who may have additional records pertinent to this claim that are not already of record.  Also, associate with the claims folder copies of all pertinent, outstanding VA records, dated since October 2009. 

3.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms and any chronicity of the symptoms since service.  He should be provided a reasonable amount of time to submit this lay evidence.

4.  If service personnel records reflect the dangerous behavior the Veteran now reports, or show he had mental health issues during service, afford him a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset during the Veteran's military service; or was manifested within one year of service discharge.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.  The rationale for all findings and conclusions should be set forth in the report. 

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state in the examination report, and explain why that is so.

5.  Then, readjudicate the claim.  If the decision remains adverse, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Service treatment records are negative for any complaints, treatment or diagnoses related to the cervical spine, a left shoulder injury, or neurological abnormalities, and the Veteran testified that he did not seek treatment for his conditions until June 2009, 25 years after service.  

As to the left upper extremity neuropathy claim, the Veteran contends it is a result of an in-service left arm fracture.  Tr. at 12-13.  He reported that he currently feels pressure in the location of the left arm fracture that he asserts is associated with the neuropathy of the left arm.  Countering this, however, is an August 2009 VA treatment record, where the Veteran reported the onset of pain and numbness in his left arm, eight to nine years prior, as well as the STRs which reveal no complaints or treatment for a left arm fracture.  (The STRs reveal complaints of right arm pain in April 1982 and November 1982, with no abnormalities on X-ray, but no left arm complains.)  

As to the left shoulder condition, the Veteran testified that he dislocated his shoulder three to four times as a result of putting missiles on a launch pad in service.  Tr. at 18.  However, a June 2009 X-ray report revealed no signs of an acute fracture or dislocation, although there was a question of an old healed clavicular injury without ligamentous injury.  

As to his neck, the Veteran testified that in service he began to experience a "catch" in his neck that traveled down his back that has been continuous since that time.  Tr. at 21.  He reported no specific cervical spine injury in service.  A June 2009 X-ray report revealed localized DDD C6-7.  

The Board finds that, given inconsistencies of record relating to the Veteran's report of onset of various medical conditions, the evidence fails to reflect that the Veteran is a credible historian.  In this regard, the Veteran testified that he sustained a fractured left forearm when he served in the military and that he still experiences some pain related to that injury.  However, STRs contradict that assertion, as they are negative for evidence of a left arm fracture.  Moreover, the Veteran's report of left arm neuropathy as a result of the left arm fracture, that has been ongoing for over 25 years, is contradicted by the Veteran's August 2009 report of left arm pain and numbness for eight to nine years.  Similarly, the Veteran's statements of a left shoulder and neck in-service injury are contradicted by the evidence of record.  The Board finds it significant that the Veteran did not seek any treatment for his disabilities until three months prior to filing a claim for VA benefits.  Based on the foregoing, the Board determines that the Veteran's account of the history of his neuropathy, left shoulder condition and DDD of the cervical spine are not credible and should be afforded little to no probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).

The only evidence asserting a nexus between service and neuropathy, a left shoulder condition, and a cervical spine condition are the Veteran's assertions.  While the Board acknowledges that he is competent to report symptoms as they come to him through the senses, neuropathy, a left shoulder condition, and DDD of the cervical spine are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Jandreau.








Department of Veterans Affairs


